Citation Nr: 0002003	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-26 2790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The appellant had active duty training from December 1, 1987 
to June 24, 1988.  He also had additional periods of verified 
inactive duty training; however he does not allege incurrence 
or aggravation of an elbow disability during any periods of 
inactive duty training. 

The appellant filed a claim in January 1995 for service 
connection for an elbow disability.  This appeal arises from 
the May 1995 rating decision from the Columbia, South 
Carolina Regional Office (RO) that denied the appellant's 
claim for service connection for an elbow disability.  A 
Notice of Disagreement was filed in May 1995 and a Statement 
of the Case was issued in June 1995.  A substantive appeal 
was filed in August 1995 with a request for a hearing at the 
RO before a Member of the Board.

On August 18, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

This case was remanded in February 1999 for further 
development.  The case was thereafter returned to the Board.


FINDING OF FACT

There is no competent medical evidence linking the 
appellant's current right elbow disability to his military 
service; the claim is not plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
elbow disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On an Army National Guard enlistment examination in October 
1987, no history of an elbow disability was reported.  On 
examination, the appellant's upper extremities were 
clinically evaluated as normal.

In service in February 1988 and March 1988, the appellant was 
treated for right shoulder pain.  The assessment in February 
1988 was inflammation of the right shoulder secondary to 
overuse.  At that time, his arm was put in a sling.  The 
assessment in March 1988 was tendonitis.  Also, in February 
1988, he was treated for cold exposure of the right hand.

On periodic examination in January 1992, no history of an 
elbow disability was reported.  On examination, the 
appellant's upper extremities were clinically evaluated as 
normal.  A scar of the right forearm was noted by the 
examiner.

In January 1995, the appellant filed a claim for service 
connection for an elbow disability.  He reported treatment 
for the elbow at Midland Orthopedics and at the Baptist 
Hospital.

By rating action of May 1995, service connection for an elbow 
disability was denied.  The current appeal to the Board 
arises from this denial.

Received in July 1995 were records from Midlands Orthopaedics 
from March 1991 to September 1994 which show that the 
appellant, a right-hand dominant individual, was treated for 
synovitis of the right elbow with complaints stemming from 
playing softball.  In March 1991, the appellant was seen for 
evaluation of the right elbow.  He initially had an injury 
when he was 13 or 15 years of age when he popped his "left" 
elbow.  He was told not to play ball again and had problems 
with swelling of that elbow since.  The examination addressed 
the right elbow.  An x-ray revealed a tip avulsion at the 
undersurface of the ulnar collateral ligament to the humerus.  
The impression was left [sic] elbow medial instability with 
possible humeral attachment, non union and left [sic] elbow 
synovitis and possible posterior olecranon impingement.  In 
October 1992 the impression was right elbow synovitis.  

Associated with the file in August 1998 were photocopies of 
pictures of the appellant including one where the appellant 
had his right arm in a cast.  An annotation notes "case 
following surgery".  The date appearing on this picture is 
May 10, 1993.

At the August 1998 Board hearing, the appellant testified 
that he injured his elbow doing pushups around February 1988.  
He was treated with medication and a sling.  He was treated 
at Midland Orthopedics for the elbow beginning in late 1988 
or early 1989.  He had orthoscopic surgery in May 1993.  The 
appellant testified that the injury to the elbow that 
occurred when he was 13 healed, and he did not have problems 
afterwards.  

In a letter sent to the appellant in April 1999, the RO 
requested authorization and information regarding treatment 
records of an elbow disability.  No response has been 
received.  

A May 1991 notation indicates that all available service 
medical records had already been associated with the file.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A.  § 
5107(a).  Thus, the threshold question to be answered is 
whether the appellant has presented a well grounded claim; 
that is a claim which is plausible.  If he has not presented 
a well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The appellant is claiming that he currently has a right elbow 
disability that was incurred during service.  The service 
medical records are silent regarding complaints, clinical 
findings and diagnoses of a right elbow disability.  There is 
evidence of treatment of a right shoulder disability, 
requiring a sling, at the same time the appellant alleges 
treatment for the elbow.  The evidence in this case reveals 
that the first evidence of a right elbow disability was in 
March 1991 when the appellant was treated by Midland 
Orthopaedics.

The appellant has submitted no competent medical evidence to 
establish a nexus between any current right elbow disability 
and his service.  The only evidence that would support the 
appellant's claim is found in his statements and testimony.  
However, lay evidence is inadequate to establish a medical 
nexus.  Epps v. Gober, 126 F.3d 1464 (1997).  Since all three 
criteria to establish evidence of a well-grounded claim have 
not been met, it follows that the appellant's claim must be 
denied based on his failure to submit evidence of a well-
grounded claim.  Absent a well-grounded claim, the Board has 
no duty to assist or decide the case on its merits.  

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist an 
appellant in developing facts pertinent to his or her claim 
until such a claim has first been established.  In the order, 
the Court addressed and rejected the request of a judge for 
en banc consideration.  Morton v. West, 12 Vet. App. 477 
(1999) (per curiam).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection 

for a right elbow disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

